                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Ottis Jefferson Smith,                    )
                                          )
                                          )           Civil Action No.: 0:18-cv-02914-JMC
                        Plaintiff,        )
                                          )
               v.                         )
                                          )                   ORDER AND OPINION
Neil McGowan; Melinda Haney; Jennifer )
Lawson; Eric Delaney; Dr. N. Steed; Megan )
Brawley Byers; Southern Health Care       )
Provider; John C. Anthony; John W.        )
Sherfield; Dr. Charles Outz,              )
                                          )
                        Defendants.       )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 33), filed on February 28, 2019. The Report addresses

Plaintiff’s suit under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights.

This review considers Plaintiff’s Objections to the Report and Recommendation (“Objections”)

filed on March 14, 2019. (ECF No 40.) For the reasons set forth herein, the court ACCEPTS the

Magistrate Judge’s Report and DISMISSES Defendants Delaney, Sherfield, and Anthony.

          I.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       This court concludes, upon its own careful review of the record, that the Magistrate Judge’s

factual synopsis is accurate and incorporates it by reference. This court will thus focus on the facts

pertinent to the analysis of Plaintiff’s Objections. As a brief background, Plaintiff filed this civil

rights action as a self-represented prisoner against Defendants pursuant to 42 U.S.C. § 1983.

Plaintiff named multiple Defendants in his Complaint (ECF No. 2) and Amended Complaint (ECF

No. 30.) The Magistrate Judge sua sponte recommended that the court dismiss Defendants Eric



                                                  1
Delaney, John W. Sherfield, and John C. Anthony. (ECF No. 33 at 1.) Plaintiff filed timely

Objections to the Magistrate Judge’s Report and Recommendation. (ECF No. 40.)

        First, Plaintiff objects to the Magistrate Judge’s recommendation that Eric Delaney,

Plaintiff’s public defender, be dismissed. (ECF No. 40 at 1.) The Magistrate Judge found that

Plaintiff failed to identify a plausible legal claim in his Amended Complaint. (ECF No. 33 at 4.)

Furthermore, the Magistrate Judge found that Plaintiff could not maintain any § 1983 action for

damages against Delaney because he was not acting under the color of state law as defense counsel.

(Id. at 5.) Plaintiff first claims in his Objections that Delaney’s appointment as counsel violated

his Sixth and Fourteenth Amendment Rights because Plaintiff had filed pro se petitions already.

(ECF No. 40 at 1.) Plaintiff also alleges that he and Delaney were involved in a verbal altercation

over the phone on September 26, 2018, and in person on September 27, 2018. (Id.) Plaintiff alleges

that Delaney “provid[ed] vulgar remarks and slamm[ed] down files to ultimately make the

[P]laintiff fear for his life.” (Id. at 12.) Plaintiff further alleges that Delaney was “violated by a

‘jailhouse lawyer’ [and] thus vowed vengeance by turning the Defendants to ravish the Plaintiff’s

constitutional rights as a pretrial detainee. . ..” (Id. at 1.) Plaintiff claims that Delaney “ineffectively

represented [him] with his malicious assault in consultation, as well as his unethical behavior both

as Defendant attorney and adve[r]sary.” (Id. at 2.)

        Second, Plaintiff objects to the Magistrate Judge’s recommendation that Defendant

Sherfield be dismissed. (ECF No. 40 at 2.) Plaintiff alleges that Sherfield had no lawful reason to

stop him. (Id. at 3.) Plaintiff argues that under United States v. Sprinkle, 106 F.2d 613 (4th Cir.

1997), a two-prong analysis applies. (ECF No. 40 at 3.) This analysis would look at the “reliability

of the informer and . . . basis of knowledge.” (Id.) Plaintiff also cites to Aguilar v. Texas, 378 U.S.

108 (1964) and Spinelli v. United States, 393 U.S. 410 (1969). (ECF No. 40 at 3.) Plaintiff argues



                                                     2
that Sherfield had no probable cause to stop him, and that the informer who alerted police that

Plaintiff would be driving while possessing methamphetamine, would not be sufficient to

constitute probable cause. (Id.)

       Third, Plaintiff objects to the Magistrate Judge’s recommendation that Defendant Anthony

be dismissed (Id. at 4.) Plaintiff claims that Anthony was a part of a conspiratorial “taint team”

with Defendant Delaney, and that Anthony led a “governmental intrusion . . . to control the

literature . . . as [to] legal resources to a criminal defense in both Union and Richland cases.” (ECF

No. 40 at 4). Plaintiff alleges that Anthony “monitored the orderly flow of information” by

screening and then “either denying the request or allow[ing] in part the information needed.” (Id.)

Plaintiff further claims that Anthony “ignored the truth that the fruits of the arrest were a nullity”

and that “consitut[ed] a malicious vindictive prosecution at the hands of Anthony.” (Id.)

       Plaintiff lists two other objections not related to the dismissal of parties within this

objection. First, Plaintiff lists an objection to the construction of the pleading. (Id. at 5) Here,

Plaintiff asks for “any and all subject matter, supporting documents (grievances, letters, notes)

between Plaintiff and Defendant” from 11 specified days. (Id.) Second, Plaintiff lists an objection

to appointment of counsel. (Id. at 6.) Plaintiff claims that he “clearly . . . is unable to adequately

resource (sic) records (medical) to show cause that his mental defects, PTSD, ADD, ADHD, severe

depression . . . are a constant concern in his emotional capacity.” (Id.) Plaintiff further asserts that

he “cannot effectively litigate this case being ineffective to preserve in all functions all points of

process and procedures leading to the administration of justice.” (Id.)

                                II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. “The Court is not bound by the



                                                   3
recommendation of the magistrate judge but, instead, retains responsibility for the final

determination.” Wallace v. Hous. Auth., 791 F. Supp. 137, 138 (D.S.C. 1992) (citing Matthews v.

Weber, 423 U.S. 261, 271 (1976)). Moreover, the court is charged with making a de novo

determination of those portions of a report and recommendation to which specific objections are

made, and the court may accept, reject, or modify, in whole or in part, a magistrate judge’s

recommendation or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

       Additionally, pro se filed documents should be “liberally construed,” and held to a less

stringent legal standard than those complaints or proceedings drafted by lawyers. Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

even liberally construed, objections to a Report must specifically identify portions of the Report

and the basis for those objections. Fed. R. Civ. P. 72(b)(2).

                                      III.    DISCUSSION

       The court addresses Plaintiff’s Objections as follows:

                   a. Plaintiffs Objections to the Report regarding Defendant Delaney

       The court agrees with the Report of the Magistrate Judge that Defendant Delaney should

be dismissed from the case. Plaintiff’s assertions contained in the Amended Complaint fail to state

a claim against Delaney. Further, his assertions in the Objections to the Report and

Recommendation are merely recitations of those contained in the Amended Complaint. Lastly,

Delaney cannot be subject to a § 1983 action because he was not acting under the color of state

law. See West, 487 U.S. at 49 (“To constitute state action, ‘the deprivation must be caused by the

exercise of some right or privilege created by the State . . . or by a person for whom the State is

responsible,’ and ‘the party charged with the deprivation must be a person who may fairly be said

to be a state actor.”). Criminal defense attorneys do not act under the color of state law in the



                                                 4
normal course of conducting a defense in a criminal prosecution, and therefore, they are not

amenable to suit pursuant to § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 324-25 (1981); see

also Hall v. Quillen, 631 F.2d 1154, 1155 (4th Cir. 1980) (finding no state action under § 1983

even where the plaintiff’s attorney was a court-appointed public defender); Campbell v. North

Carolina, No.1:12-CV-719, 2013 WL 2153110, at *2 n.1 (M.D.N.C. May 16, 2013) (collecting

cases finding that federal public defenders are not amenable to suit pursuant to Bivens).

                   b. Plaintiff’s Objections to the Report regarding Defendant Sherfield

       The court agrees with the Magistrate Judge that Defendant Sherfield should be dismissed

from the case. The Report and Recommendation construes Plaintiff’s claims in the Amended

Complaint as a false arrest claim, to which Plaintiff does not object. In his Objections, he raises

arguments relating to the validity of the stop based on the use of an informant. However, in Heck

v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that:

       “in order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such a determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus. . .
       .”

Heck, 512 at 486–87. The court further held that “a claim for damages bearing that relationship to

a conviction and/or sentence that has not been so invalidated is not cognizable under § 1983.” Id.

Here, Plaintiff’s conviction or sentence have not been so invalidated. While Plaintiff attempts to

remedy the reasons the Magistrate Judge dismissed the claim, none of his arguments address the

standard set forth in Heck. As Plaintiff’s § 1983 claim against Sherfield is not cognizable, it

warrants dismissal.




                                                5
                    c. Plaintiff’s Objections To the Report regarding Defendant Anthony

        The court agrees with the Magistrate Judge that Defendant Anthony should be dismissed

from the case. Defendant Anthony was the solicitor of Union County at the time of Plaintiff’s

prosecution. The Report and Recommendation noted that:

        To the extent Plaintiff[’s] claims against Anthony relate to his prosecution of
        Plaintiff’s criminal charges, Anthony would be immune from suit. See Imbler v.
        Pachtman, 424 U.S. 409, 430 (1976) (“Solicitors are immune from §1983 claims
        where their challenged actions are ‘intimately associated with the judicial phase of
        the criminal process.’ ”); see also Lyles v. Sparks, 79 F.3d 372, 377 (4th Cir. 1996)
        (explaining “the Imbler Court specified that absolute immunity protects
        prosecutors’ decisions ‘whether and when to prosecute’”).

(ECF No. 33 at 7 n.3.) Further, the Magistrate Judge noted that Plaintiff’s claims are conclusory

and lack factual support. (Id. at 7.) His Objections merely restate these conclusory arguments and

still lack factual support.

        As to Plaintiff’s malicious prosecution claims, he must establish:

        (1) the institution or continuation of original judicial proceedings; (2) by or at the
        instance of the defendant; (3) termination of such proceedings in [the] plaintiff's
        favor; (4) malice in instituting such proceedings; (5) lack of probable cause; and
        (6) resulting injury or damage.” Law v. S.C. Dep't of Corr., 368 S.C. 424, 435,
        629 S.E.2d 642, 648 (2006)

Pallares v. Seinar, 756 S.E.2d 128, 131 (2014); See MacDonald v. Costco Wholesale Corp., No.

CV JKB-17-1747, 2018 WL 1583470, at *6 (D. Md. Apr. 2, 2018) (holding the elements of

malicious prosecution are: 1) the defendant(s) instituted a criminal proceeding against the plaintiff;

2) the criminal proceeding was resolved in favor of the plaintiff; 3) the defendant(s) instituted the

criminal proceeding without probable cause; and 4) the defendant(s) acted with malice or for the

primary purpose other than bringing the plaintiff to justice). Plaintiff claims that Anthony

evidenced “deliberate indifference for his co-conspirator Delaney” and that Anthony “ignored the

truth that the fruits of the arrest were a nullity.” (ECF No. 40 at 4.)



                                                   6
       Upon its review, the court finds that Plaintiff states legal conclusions and fails to

sufficiently reference evidence proving these conclusions. Because of the failure to submit

meritorious specific objections, the court dismisses the claims against Anthony.

                  d. Plaintiff’s Objections to Construction of the Pleading and Appointment
                     of Counsel

       Neither of these issues (discovery and appointment of counsel) are addressed in the

Magistrate Judge’s Report. Therefore, these issues are overruled as moot.

                                    IV.     CONCLUSION

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 33),

OVERRULES Plaintiff’s Objections (ECF No. 40), and DISMISSES Plaintiff’s Amended

Complaint (ECF No. 30) as to Defendants Delaney, Sherfield, and Anthony without prejudice.

       IT IS SO ORDERED.




                                                               United States District Judge
February 26, 2020
Columbia, South Carolina




                                                 7
